Citation Nr: 1425119	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-00 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a stomach disorder, including psychophysiological gastrointestinal (GI) reaction.  

2.  Entitlement to service connection for a stomach disorder, including psychophysiological GI reaction.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

4.  Entitlement to a disability rating higher than 70 percent for major depressive disorder with anxiety disorder, not otherwise specified (NOS).  

5.  Entitlement to a disability rating higher than 20 percent for hemorrhoids and anal fissure.  



REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and his daughter


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to August 1972.

He appealed to the Board of Veterans' Appeals (Board/BVA) from December 2010, May 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, in support of his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of that hearing is associated with the claims file, so of record.

This appeal was partly processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of the electronic record.  


In this decision, because there is the required new and material evidence, the Board is reopening the claim of entitlement to service connection for a stomach disorder, including psychophysiological GI reaction.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is then remanding this claim to the Agency of Original Jurisdiction (AOJ) for further development, also the claims for higher (i.e., increased) ratings for the major depressive disorder with anxiety disorder, NOS, and hemorrhoids and anal fissure.  But also in this decision, the Board is fully deciding, indeed granting, the derivative TDIU claim.

In January 2014, because of financial hardship, the Board granted the Veteran's motion to advance this case on the docket (AOD).  See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

1.  In an unappealed January 2003 decision, the RO denied service connection for a psychophysiological GI reaction.

2.  Evidence since added to the record, however, was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim.

3.  The most probative (meaning most competent and credible) evidence of record indicates that, throughout the duration of this appeal, the Veteran's 
service-connected disabilities - namely, his major depressive disorder with anxiety disorder, NOS, and hemorrhoids and anal fissure - have rendered him incapable of obtaining or maintaining employment that could be considered substantially gainful, not just marginal, when considering his level of education, prior work experience and training, but not his advancing age and disabilities that are not service connected.  


CONCLUSIONS OF LAW

1.  The January 2003 rating decision that denied service connection for a psychophysiological GI reaction is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002)38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria also are met for a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(a), 4.18 and 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

Since the Board is fully granting the TDIU claim and reopening and then remanding the claim for service connection for a psychophysiological GI reaction, there is no need to discuss in this decision whether there has been compliance with the 
duty-to-notify-and-assist provisions of the VCAA.  This is because, even on the chance there has not been, this would be inconsequential and, therefore, ultimately amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  This includes in terms of apprising the Veteran of the specific reasons that his claim of entitlement to service connection for the psychophysiological GI reaction was previously denied because the Board is reopening this claim, regardless, albeit then remanding this claim for further necessary development before actually readjudicating it on its underlying merits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Analysis

New and Material Evidence to Reopen the Claim of Entitlement to Service Connection for a Psychophysiological GI Reaction

Because the RO previously denied this claim in a January 2003 rating decision, and the Veteran did not initiate an appeal of that decision, that decision is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002)38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).  Consequently, there has to be new and material evidence since that decision to reopen this claim and warrant further consideration of it on its underlying merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

That January 2003 rating decision denied this claim on the basis that the evidence submitted was not new and material to this claim, finding that it failed to show this alleged condition was incurred during the Veteran's service, aggravated during or by his service, or manifested within one year of his separation from service to warrant presuming it was incurred during his service.  See October 2002 notice letter.

So that prior January 2003 decision marks the starting point for determining whether there now is new and material evidence to reopen this claim.  The evidence considered in determining whether new and material evidence has been received is the evidence submitted since the last final and binding denial of the claim, on any basis, so irrespective of whether on the underlying merits or instead a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purpose of determining whether it is new and material, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion that is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette  v. Brown, 8 Vet. App. 69 (1995).


New and material evidence cannot be cumulative (new material of the same kind) nor redundant (duplicate) of the evidence of record at the time of the last prior final denial of the claim and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language in the post-VCAA version of 38 C.F.R. § 3.156(a) creates a "low threshold", with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened).  In Shade the Court explained that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court emphasized that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly-submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by obtaining an opinion, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with this opinion.

The Board finds that the newly-received evidence since the January 2003 rating decision, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's stomach disorder.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In particular, his lay testimony reflects his continued report of experiencing stomach-related symptoms during his service and ever since, and the private and VA medical records reflect various treatments and diagnoses of stomach conditions - including dyspepsia, gastroesophageal reflux disease (GERD), and other specified disorders affecting stomach function.  A November 2010 VA general medical examination also resulted in a diagnosis of gastritis.  Moreover, an August 2011 VA examination of the Veteran's duodenum and peritoneal adhesions reflects that he was again diagnosed with a stomach condition.  The examiner additionally noted that it was both at least as likely as not that the Veteran's symptoms were caused by or the result of a "stomach condition" and that it was "as less as likely as not (less than 50/50 probability) that [his] expressed current stomach condition was related to the complaints treatment or diagnoses shown during military service."

This evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim for service connection for a stomach disorder, including psychophysiological GI reaction.  Therefore, this evidence is new and material and resultantly sufficient to reopen this claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 3.303.

Partly because of the equivocality of the VA compensation examiner's opinion, however, rather than immediately readjudicating this claim on its underlying merits (meaning on a de novo basis), the Board instead is remanding this reopened claim to the AOJ for supplemental medical nexus comment regarding the origins of this disability and its claimed attribution to the Veteran's military service.

TDIU

After reviewing the relevant evidence, the Board finds that a TDIU is warranted throughout the duration of this appeal.  See 38 C.F.R. § 4.16 (a).

Total disability ratings are authorized for any disability or combination of disabilities, provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a).

Disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.

The schedular criteria of 38 C.F.R. § 4.16(a) for a TDIU have been met throughout the duration of this appeal.  The Veteran is service connected for major depressive disorder with anxiety disorder, NOS, rated as 70-percent disabling effectively since June 19, 2009, and for hemorrhoids and anal fissure, rated as 
20-percent disabling effectively since August 2, 2011.  So he has had a combined 80 percent rating effectively since August 2, 2011.  See 38 C.F.R. § 4.25 (VA's Combined Ratings Table).  He therefore meets the threshold minimum rating requirements of § 4.16(a) for consideration of a TDIU, that is, without having to resort to the special extra-schedular provisions of § 4.16(b).

He last worked as a truck driver in 1981 and has not worked in any capacity since.  Although VA compensation examiners have found him not unemployable due to his service-connected psychiatric disorder or hemorrhoids, in February 2008 and December 2013 letters his treating VA psychiatrist determined he was considered disabled for full-time gainful employment because of the emotional, behavioral and cognitive impairments attributable to his psychiatric/mental illness - meaning on account of this service-connected disability.

Certainly then, the evidence supporting this TDIU claim is as probative as that against this claim.  And in this circumstance the Board must resolve this reasonable doubt in the Veteran's favor and grant his claim.  38 C.F.R. § 4.3.  



ORDER

As there is new and material evidence, the claim of entitlement to service connection for a stomach disorder, including psychophysiological GI reaction, is reopened, albeit subject to the further development of this claim on remand.

A TDIU also is granted, subject to the statutes and regulations governing the payment of VA compensation.  


REMAND

As already alluded to, the Veteran's service treatment records (STRs) show a diagnosis of psychophysiological GI reaction, specifically, in the report of his military separation examination.  Also during that exit examination he mentioned a history of stomach-related problems or issues.  Moreover, in his lay statements and testimony he recounted experiencing stomach symptoms in service and ever since, and there are private and VA medical records reflecting various treatments and diagnoses of stomach conditions - including dyspepsia, GERD, other specified disorders of function of the stomach, duodenal ulcer, and gastritis.  The August 2011 VA compensation examiner's opinion regarding the etiology of the Veteran's stomach disorder is inherently contradictory and unclear; also it is at best equivocal.  Thus, the Board finds that another VA compensation examination and etiology opinion are needed by an appropriate specialist to assist in deciding this claim in terms of the likelihood that the Veteran's current stomach disorder originated during his service or is otherwise related or attributable to his service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  


Additionally, as the file reflects the Veteran has received ongoing treatment from VA, and that the most recent VA medical records in the file are from March 2013, so from more than a year ago, all more recent records need to be obtained and considered.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  It is also worth mentioning that VA medical records in the file make references to several GI consultations, including reports from private GI consultations that were referred by VA and were noted to have been scanned into the VA records.  However, none of the results of these GI consultations are included in the VA treatment records.  Therefore, all outstanding GI consultations referred to in the VA medical records need to be obtained.  

Furthermore, as the record reflects the Veteran has been treated at private medical facilities for GI conditions, including having been referred to private facilities by VA for GI treatment, and none of these records have been associated with the claims file, an attempt should be made to obtain these other records as well.  38 C.F.R. § 3.159(c)(1).

As for the claims for higher ratings for the major depressive disorder with anxiety disorder, NOS, and hemorrhoids and anal fissure, the Board sees that a timely notice of disagreement (NOD) was filed in January 2014 in response to the July 2013 rating decision denying increased ratings for these service-connected disabilities.  See Virtual VA and VBMS paperless claims processing systems.  And as there is a timely NOD initiating an appeal of these claims, but the RO has not issued in response a statement of the case (SOC) concerning these claims, and since the Veteran resultantly has not had opportunity to also file a substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of these additional claims to the Board, the appropriate disposition is to remand, rather than merely refer, these claims.  See Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all pertinent VA and non-VA medical records adequately identified by the Veteran, including especially:  
   
(a).  All outstanding private records from Gastroenterology Associates, L.L.C.;

(b).  All outstanding private records from Tulane Medical Center in New Orleans, Louisiana; 

(c).  All outstanding private records from West Jefferson Medical Center in Monroe, Louisiana; 

(d).  All outstanding private records from Oschner Medical Center, including concerning evaluation or treatment since April 22, 2009; 

(e).  All outstanding private records from Humana GI, including concerning evaluation or treatment since March 19, 2009;

(f).  All other outstanding private records identified by the Veteran for GI treatment; and 

(g).  All outstanding VA treatment records dated since March 2013 and all outstanding VA GI consultation reports.  


The amount of effort needed to be expended on obtaining all identified records, including these specifically mentioned, depends on who has custody of them.  If they are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  So make as many attempts to obtain identified records as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).  

2.  Upon receipt of all additional records, schedule the Veteran for another VA GI examination, this time however by someone with the necessary qualifications and expertise to comment on the origins of this type of disorder.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's stomach disability, irrespective of the particular diagnosis.  

The examination report is to contain a notation that the examiner reviewed the claims file, including especially:  the STRs, the private and VA medical records, the Veteran's testimony regarding symptoms of stomach problems beginning during his active military service and continuing since that time.  

Please also note, the Veteran is competent to attest to any lay observable symptoms witnessed and past treatment rendered.  


The examiner is asked to answer the following:  

(a).  Please identify all current stomach disorders, including psychophysiological GI reaction, if present, which the Veteran has described this as a "nerve problem".  Please also remain mindful that service connection is already in effect for major depressive disorder with anxiety disorder, NOS (previously claimed as nervous condition and depressive disorder).  So is this additionally-claimed psychophysiological GI reaction, in actuality, the same disorder that is already service connected?

(b).  If a current stomach disorder is found, apart from this, such as dyspepsia, GERD, duodenal ulcer, and/or gastritis that also have been diagnosed. the examiner is then asked to furnish an opinion on the likelihood (very likely, as likely as not, or unlikely) that any diagnosed stomach disorder:  (i) incepted during the Veteran's active military service from November 1971 to August 1972; or (ii), if a peptic ulcer (gastric or duodenal) manifested within one year of his separation from service - so by August 1973; or (iii) is otherwise related or attributable to his service.

It is most essential the examiner provide explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.  


3.  Ensure the examiner's opinion is responsive to the questions specifically asked.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

4.  Considering his timely NOD, provide the Veteran an SOC addressing his claims of entitlement to higher ratings for his major depressive disorder with anxiety disorder, NOS, and hemorrhoids and anal fissure in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. § 19.30 (2013).  To this end, the SOC must address all evidence of record submitted since submission of these claims, cite all applicable legal authority, and contain discussion of the reasons or bases for denying these claims.  Apprise the Veteran that he still needs to submit a timely substantive appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect his appeal of these additional claims to the Board.  38 C.F.R. § 20.200.  Only if he does should these additional claims be returned to the Board for further appellate consideration.

5.  Also readjudicate (on its underlying merits) the Veteran's claim of entitlement to service connection for a stomach disorder in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


